     Case 3:19-cv-00521-RCJ-WGC Document 151 Filed 08/24/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA

NEW HORIZON HOME CARE, LLC,          )              3:19-cv-00521-RCJ-WGC
and GUIDING LIGHT HOSPICE, INC.,     )
                                     )              MINUTES OF THE COURT
                        Plaintiffs,  )
        vs.                          )              August 24, 2020
                                     )
NORTHEASTERN NEVADA REGIONAL )
HOSPITAL, et al.,                    )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KAREN WALKER          REPORTER:       NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Before the court is the motion of Stephen S. Kent, Esq., of Kent Law, PLLC, to withdraw
as local counsel for Plaintiffs (ECF No. 134). No timely response has been filed. Therefore,
counsel’s motion (ECF No. 134) is GRANTED.

       IT IS HEREBY ORDERED that Plaintiffs shall secure new local counsel within twenty-
one (21) days from the date of this order.

                                           DEBRA K. KEMPI, CLERK

                                           By:        /s/______________________
                                                  Deputy Clerk
